1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3

4     SHELLI ROSE DEWEY,                                  Case No. 3:13-cv-00317-LRH-WGC
5        Petitioner,
              v.                                          ORDER GRANTING MOTION FOR
6                                                         EXTENSION OF TIME
7     DWIGHT NEVEN, et al.,
8        Respondents.
9

10

11          In this habeas corpus action, the respondents were due to file an answer by
12   February 21, 2019 (ECF No. 75). On February 21, 2019, Respondents filed a motion for
13   extension of time (ECF No. 76), requesting a five-day extension of time for their answer.
14   Respondents then filed their answer on February 26, 2019, as contemplated in their motion for
15   extension of time (ECF No. 77). Respondents’ counsel states that the extension of time was
16   necessary because of his obligations in other cases. The petitioner does not oppose the motion for
17   extension of time. The Court finds that Respondents’ motion for extension of time was made in
18   good faith and not solely for the purpose of delay, and that there is good cause for the extension
19   of time requested. The Court will grant the extension of time as requested.
20          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time
21   (ECF No. 76) is GRANTED. Respondents’ answer will be treated as timely filed.
22          IT IS FURTHER ORDERED that, in all other respects, the schedule for further
23   proceedings set forth in the order entered July 20, 2017 (ECF No. 58) will remain in effect.
24
            DATED this 27th day of February, 2019.
25

26
                                                   ________________________________
27                                                 LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
28
                                                      1
